In my opinion, there was a mutual mistake in the execution of the deeds, and there should be a reformation in some form. I am unable to conclude, however, that the trial court reformed the deeds in conformity with the original contract of the parties; the contract upon which they did mutually agree. But as the question involved is largely one of fact, it would serve no useful purpose to point out the form of reformation I think should be made. I, therefore, content myself with an expression of my dissent from the conclusion reached by the majority.
HOLCOMB, J., concurs with FULLERTON, J. *Page 490